November 29, 2011




                                   JUDGMENT

                       The Fourteenth Court of Appeals
           LA MARQUE INDEPENDENT SCHOOL DISTRICT, Appellant

NO. 14-10-01269-CV                       V.

               HEALTHY RESOURCES ENTERPRISE, INC., Appellee
                          ____________________



      This cause, an appeal from the trial court’s order denying appellant LA MARQUE
INDEPENDENT SCHOOL DISTRICT’s plea to the jurisdiction, signed December 21,
2010, was heard on the transcript of the record. We have inspected the record and find no
error. We order the judgment of the court below AFFIRMED.

      We order appellant, LA MARQUE INDEPENDENT SCHOOL DISTRICT, to
pay all costs incurred in this appeal. We further order this decision certified below for
observance.